TREAT. District Judge.
It is apparent, by comparing the different provisions of the act, and section 4 with 38, that registers have power to take affidavits and depositions. Their authority to take proof of debts in all cases, whether pending before them or not, is given by section four. In cases referred to them they act as assistants to the judge and the courts. The filing of the petition is the commencement of proceedings, and after the filing depositions may be taken. In many cases it is essential that the petitioner should •take depositions in order to be ready for trial upon the return of the order to show cause, motion to suppress overruled.